Citation Nr: 1014680	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to December 
1945.  He died in November 2005.  The appellant claims as the 
surviving spouse.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2006 
rating decision of the VA Regional Office in Albuquerque, New 
Mexico that denied service connection for the cause of the 
Veteran's death.  

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 was denied by Board decision in May 2009.  
That Board decision remanded the issue of entitlement to 
service connection for the cause of the Veteran's death for 
further development.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


REMAND

The Veteran's death certificate reflects that he died in 
November 2005 and that the immediate cause of death was 
multiple blunt force trauma after falling from a standing 
height.  At the time of death, service connection for in 
effect for hearing loss disability, rated 70 disabling, and 
tinnitus for which a 10 percent disability evaluation was in 
effect.  

The appellant, through her representative, avers that the 
Veteran had vertigo, dizziness and balance problems from 
compromised inner ear function which precipitated the 
numerous falls he sustained over the years, to include the 
one leading up to death.

The Board observes that clinical records dating back to 1985 
reflect that the Veteran fell on many occasions.  Symptoms 
that included vertigo and imbalance problems were shown 
intermittently throughout the years.  The Veteran's private 
physician, J. Liljestrand, MD, wrote in April 2009 that he 
was well aware of the Veteran's chronic vertigo problems.

The Board remanded this case in May 2009 for an opinion to 
determine whether the service-connected hearing loss and 
tinnitus played any role in causing or contributing to the 
cause of death, and in particular, whether symptoms of 
imbalance, vertigo were related to service-connected 
disability.

In a November 2009 medical report, the VA examiner noted that 
the claims folder was reviewed and provided a cursory medical 
history.  She found that there was no indication that hearing 
loss and tinnitus had a causal relationship with the 
Veteran's imbalance.  The rationale given for the opinion was 
"based upon my clinical experience and expertise as a board-
certified Otolaryngologist."  No opinion was rendered as to 
a relationship with vertigo.  In the Informal Hearing 
Presentation dated in April 2010, the appellant's 
representative strongly asserts that the examination was 
inadequate, lacked medical reasoning and had a faulty 
rationale as a basis for the opinion provided.  It was noted 
that the examiner did not appear to consider the Veteran's 
severe degree of hearing loss disability, rated 70 percent 
with 10 percent for tinnitus, which could well have led to 
imbalance problems causing the multiple falls.  The 
representative requested that the case be remanded for an 
opinion by another examiner if the Board were unable to 
render a favorable decision.  

The Board concurs that the VA examiner's opinion is 
inadequate and finds that further development is warranted.  
She provide a reasoned opinion as whether vertigo was related 
to service-connected disability.  The rationale provided for 
the opinion lacks substance.  Accordingly, the case is 
REMANDED for the following actions: 

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  The case should be referred to 
the same VA examiner (or to another 
appropriate examiner if that one is 
not available) who reviewed the 
Veteran's claims folder in November 
2009 for an addendum, to include a 
clarifying opinion as to whether 
whether hearing loss disability and 
tinnitus might have been implicated 
in the development of vertigo and 
imbalance problems.  The claims 
folder should be made available to 
the examiner.  The examiner should 
state specifically whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that vertigo and/or imbalance 
problems were related to hearing 
loss and tinnitus.  The examination 
report must include a complete 
clinical rationale for all opinions 
and conclusions reached.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and her 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


